     Case 2:18-cv-02181-JAM-DMC Document 60 Filed 06/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS LEE HENDERSON, SR.,                       No. 2:18-CV-2181-JAM-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    JOE LIZZARAGA, et al.,
15                      Defendants.
16

17                 Plaintiff, proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   § 1983. The Court has reviewed the defendants’ motion to modify the scheduling order to allow

19   additional time to file a dispositive motion. See ECF No. 52. Good cause appearing therefor, the

20   Court grants the motion nunc pro tunc to June 10, 2020. Defendants’ motion for summary

21   judgement (ECF No. 56), filed on June 10, 2020, is deemed timely.

22                 IT IS SO ORDERED.

23

24   Dated: June 25, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
